UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA
         v.
                                                         Criminal Action No. 16-98 (CKK)
    IVAN L. ROBINSON,
              Defendant



                          MEMORANDUM OPINION AND ORDER
                                  (July 11, 2017)
        In this criminal action, Defendant Ivan L. Robinson is charged with 61 counts of

knowingly and intentionally distributing a controlled substance, oxycodone, by writing

prescriptions for that drug outside the usual course of professional practice and not for a

legitimate medical purpose, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as well as 18

U.S.C. § 2. Defendant is also charged with two counts of money laundering and aiding and

abetting. Now before the Court are numerous motions in limine addressing a wide range of

evidentiary issues.

        In Defendant’s [146] Motion in Limine No. 18 to Exclude All Evidence and Argument

Related to Dr. Robinson’s Access of Practice Fusion System, Defendant moves the Court under

Federal Rule of Evidence 403 to preclude the government from offering evidence of or making

reference to Defendant’s accessing of his electronic patient records subsequent to February 2015.

Upon consideration of the pleadings, 1 the relevant legal authorities, and the record as a whole,

the Court will DENY Defendant’s eighteenth motion in limine.


1
  The Court’s consideration has focused on the following documents: Defendant’s Motion in
Limine No. 18 to Exclude All Evidence and Argument Related to Dr. Robinson’s Access of
Practice Fusion System, ECF No. 146 (“Def.’s Mot.”); Government’s Response in Opposition to
Defendant’s Motion in Limine No. 18, ECF No. 164 (“Gov.’s Opp’n”). The Court has also
considered the oral representations made at the Status Hearing on July 7, 2017.
                                           I. DISCUSSION

       Defendant maintained an electronic patient records system through a service called

Practice Fusion. Pursuant to search warrants issued in this case, Defendant’s access to his

account with that system—including his patients’ records—was revoked on February 4, 2015.

However, after that date, Defendant attempted to log into his account multiple times. When

attempting to sign in, Defendant was eventually given an automated option to reset his password

and reactivate his access. He did so, and viewed information for several patients over a period

of ten days.

       At a July 7, 2017 hearing in this case, Defendant’s counsel represented that Defendant

was not aware that law enforcement had accessed his Practice Fusion account and had locked

him out of that account at the time that he was attempting to regain access. The Court credits

this representation for the purposes of this motion. However, Defendant did become aware that

law enforcement had accessed his account once he successfully logged into Practice Fusion.

Once he logged into his account, Defendant was able to see that a new account had been set up

for access to his patient records, entitled “Law Enforcement.” Defendant changed the “Law

Enforcement” account name to “Ms. Law Enforcement” and deactivated that account, thereby

blocking the government’s access to his patient records. The government subsequently called

Practice Fusion and had its access reinstated and Defendant’s access once again revoked. There

is no dispute that Defendant did not tamper with, alter or otherwise change any patient records

during the period he had access to them.

       Defendant contends that evidence of his logging into Practice Fusion is inadmissible

under Rule 403. He contends that the mere fact that he accessed certain files is not relevant to


                                                2
any fact in this case because no records were altered, and that any probative value this evidence

might have would be outweighed by the risk that the jury might speculate “as to his motives or as

to other effects that he may have caused.” Def.’s Mot. at 4. Defendant is also concerned that

the government may introduce testimony that one of the patients whose records Defendant

viewed was an individual who subsequently died, presumably from an oxycodone overdose. Id.

The Court has previously ruled that the government shall not present evidence of the death of

Defendant’s patients. See June 19, 2017 Mem. Op. & Order, ECF No. 122. The government

has represented that it will not introduce any such evidence.

       However, the government does intend to offer evidence that Defendant logged into

Practice Fusion and disabled the government’s access to his patient records, and contends that

this is relevant and not subject to exclusion under Rule 403. The Court agrees. The fact that

Defendant accessed his patient records while under investigation and knowingly deactivated the

government’s access to those records is probative of Defendant’s knowledge of the importance

of patient records, a key issue in this case. This evidence is also probative of Defendant’s state

of mind, which is also a key issue in this case, given that the charged drug distribution offense is

a specific intent crime. The probative value of this evidence for these purposes outweighs any

countervailing Rule 403 considerations.




                                                 3
                               II. CONCLUSION AND ORDER

       For the foregoing reasons, the Court DENIES Defendant’s [146] Motion in Limine No.

18. Accordingly, it is, this 11th day of July, 2017, hereby

       ORDERED that the government may offer evidence and make arguments related to

Defendant’s accessing of his electronic patient records system, Practice Fusion, subsequent to

February 2015. The Court’s rulings are based only on the present record.

       SO ORDERED.

                                                       /s
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                                4